FILED
                           NOT FOR PUBLICATION                                  MAR 13 2014

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 12-50255

              Plaintiff - Appellee,              D.C. No. 2:11-cr-00199-PA-1

  v.
                                                 MEMORANDUM*
MARK ROY ANDERSON,

              Defendant - Appellant.


                   Appeal from the United States District Court
                      for the Central District of California
                    Percy Anderson, District Judge, Presiding

                            Submitted March 3, 2014**
                               Pasadena, California

Before: BYBEE, BEA, and IKUTA, Circuit Judges.

       Mark Roy Anderson appeals the sentence entered by the district court upon

conviction following his guilty plea. We affirm. The district court correctly

considered the evidence, which was sufficient to support the plea of guilty and all


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
of the sentencing determinations. Even apart from defense counsel’s concessions,

the presentence report, FBI investigation reports, and the records from the SEC

enforcement action in the district court for the Northern District of Texas provided

adequate evidence from which the sentencing court could determine that Anderson

caused over $7 million in losses to over ten victims, and that he also violated the

Texas district court’s injunction by committing further securities fraud and offering

penny stocks. There was also sufficient evidence from the check Anderson gave to

his wife to support his conviction for violating 18 U.S.C. § 1957. Additionally,

there was no breach of the plea agreement because the victim was permitted to

speak at the sentencing hearing per the Crime Victims’ Rights Act, 18 U.S.C.

§ 3771. Finally, the district court’s sentence was within the correct guidelines

range and was reasonable. See Gall v. United States, 552 U.S. 38, 40 (2007).

      AFFIRMED.